DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process for applying crop protection product to a field by means of an autonomous aerial vehicle (drone) along with each step in Claim 1, the unmanned aerial vehicle (drone) for applying a crop protection product to a field along with each claim element of the UAV in claim 9, and the computer program product as well the steps to be carried in Claim 10 out must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites “characterized in that the digital application map is updated during the application by recording those amounts which reach those partial areas of the field which, according to the route and the application map, should not yet be treated with crop protection product are recorded in the application map”. The redundant instances of recording the amounts create grammar issues. Examiner suggests to amend the claim to read in part “characterized in that the digital application map is updated during the application by recording in the application map those amounts which reach those partial areas of the field which, according to the route and the application map, should not yet be treated with crop protection product ”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claim elements “conveying means for conveying a crop protection product from the tank towards the at least one nozzle”  in claim 9 invoke 112(f) interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
However, due to the 112(b) rejections, these terms cannot be interpreted under 112(f) because there is no supporting structure present in the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the digital distribution map".  There is insufficient antecedent basis for this limitation in the claim or in parent Claim 1. For examining purposes, this claim element will be interpreted to have the scope of the digital distribution map in Claim 7. 

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “conveying means for conveying a crop protection product from the tank towards the at least one nozzle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examining purposes, the conveying means will be broadly interpreted as any hardware capable of conveying a crop protection product from a tank towards a nozzle.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the specification lacks structure that is clearly linked to the limitations interpreted under 112(f). There is no structure cited for the “conveying means for conveying a crop protection product from the tank towards the at least one nozzle” in applicant’s specification on page 2 line 6 where it is merely mentioned as a part of the UAV. Because there is no disclosure of adequate structure to perform the claimed function, the specification does not convey with reasonable clarity to those skilled in the art that the applicant had possession of the claimed invention. For examining purposes, the conveying means will be broadly interpreted as any hardware capable of conveying a crop protection product from a tank towards a nozzle.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claim 10, The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is a computer program per se (see MPEP 2106.03 – “non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20200017215) in view of Flamme et al (US 6079340).
Regarding Claim 1, Wu et al teaches a process for applying a crop protection product to a field by means of an autonomous aerial vehicle (drone) (see at least Fig. 5), comprising the steps
passing over the field by the autonomous aerial vehicle along a route, and applying the crop protection product via at least one nozzle (see at least see at least aircraft moving along across field over planned spray area dispensing pesticide in par. 0024, see also flight path and nozzle of UAV in par. 0027)
determining the spatial distribution of the crop protection product during the application (see at least landing location 105a in par. 0023 and Fig. 1A interpreted as the spatial distribution of pesticide, because the wind velocity and landing location is determined in real-time based on the UAV status or measurements (see par. 0026), the landing location is interpreted to be determined during the application)
adapting the parameters for applying the crop protection product to the spatial distribution determined (see at least changing the spatial disposition of the nozzle to mitigate the wind drift in par. 0026)
Wu does not explicitly teach the individual map areas having varying amounts of pesticide to be sprayed, but Flamme  does teach: 
providing a digital application map for the field a map in which the amounts of crop protection product to be applied are recorded for individual partial areas of the field (see at least prescription map in col. 8 line 38-45)
adapting application parameters, so that the crop protection product is applied to the partial areas of the field in accordance with the digital application map (see at least .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Wu to incorporate the teachings of Flamme wherein herbicide application rate for each field location is stored in a prescription map and the herbicide application actuators are controlled to achieve the desired application rate. The motivation to incorporate the teachings of Flamme would be to avoid applying excessive herbicide, which is a waste of money, and to avoid applying too little herbicide, leaving the plants unprotected (see col. 1 lines 39-51).
Regarding Claim 9, Wu teaches an unmanned aerial vehicle (drone) for applying a crop protection product to a field on which crop plants are grown (see at least UAV dispensing pesticide, herbicide in par. 0020), comprising 
- a tank for the crop protection product (see at least substance storage 218 in par. 0050 and Fig. 2B)
- at least one nozzle for applying the crop protection product above the field (see at least nozzle 217 in par. 0048 and Fig. 2B)
 - conveying means for conveying a crop protection product from the tank towards the at least one nozzle (see at least “the substance storage 218 may be coupled to the nozzle system 207 through various channels (e.g., plastic tubes and a pump), so that the substance can be transported to the nozzle(s) for dispense.” In par. 0050) 
- a control unit which is configured such that it maneuvers the aerial vehicle along a route above the field and, in doing so, prompts the conveying means to apply crop protection product to the field via the at least one nozzle while the unmanned aerial vehicle passes over the field (see at least processing unit 221 performing the method 500 in fig. 5 in par. 0058); 
wherein the control unit, during the application of the crop protection product, receives information on the spatial distribution of the crop protection product applied (see at least landing location 105a in par. 0023 and Fig. 1A interpreted as the spatial distribution of pesticide, because the wind velocity and landing location is determined in real-time based on the UAV status or measurements (see par. 0026), the landing location is interpreted to be determined during the application) 
and wherein the control unit adapts application parameters when the spatial distribution results in the deviation from the desired spatial distribution (see at least changing the spatial disposition of the nozzle to mitigate the wind drift in par. 0026)
Wu does not explicitly teach the individual map areas having varying amounts of pesticide to be sprayed, but Flamme does teach: 
- a storage unit for storing a digital application map in which the amounts of crop protection product to be applied are recorded for individual partial areas of the field (see at least computer 212 storing prescription map in col. 8 lines 38-49 ) 
a control unit which is configured such that it prompts the conveying means to apply crop protection product to the field according to the digital application map (see at least data processing unit reading application rate data for a particular field location 
adapting application parameters  so that the amounts of pesticide applied corresponds to the amounts applied from the data of the digital application map (see at least adjusting rotational speed of actuators associated with the applicators to achieve desired application rate in col. 9 lines 52-60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone taught by Wu to incorporate the teachings of Flamme wherein herbicide application rate for each field location is stored in a prescription map and the herbicide application actuators are controlled to achieve the desired application rate. The motivation to incorporate the teachings of Flamme would be to avoid applying excessive herbicide, which is a waste of money, and to avoid applying too little herbicide, leaving the plants unprotected (see col. 1 lines 39-51)

Regarding Claim 10, Wu teaches a computer program product comprising a storage medium and program code which is stored on the storage medium (see at least storage unit 202 being a non-transitory computer readable medium storing code in par. 0041), and a computer or a control unit into whose main memory the program code is loaded (see at least processing unit 201 having a CPU and executing the code in the storage unit in par. 0041), which causes the following steps to be carried out: 
- controlling a drone for applying the crop protection product on the field (see at least processing unit 221 performing the method 500 in fig. 5 in par. 0058) 
- determining drift during the application of the crop protection product (see at least landing location 105a factoring in drift due to wind in par. 0023 and Fig. 1A, because the wind velocity and landing location is determined in real-time based on the UAV status or measurements (see par. 0026), the landing location is interpreted to be determined during the application) 
- adapting the application parameters and/or flight parameters and/or route such that drift is reduced or minimized (see at least changing the spatial disposition of the nozzle to mitigate the wind drift in par. 0026)
Wu does not explicitly teach the individual map areas having varying amounts of pesticide to be sprayed, but Flamme does teach: 
reading in a digital application map in which the amounts of crop protection product to be applied are recorded for individual partial areas of a field and controlling the application of the crop protection product on the field according to the digital application map (see at least data processing unit reading application rate data for a particular field location from a prescription map and controlling variable actuators 226 to dispense accordingly in col. 8 lines 18-49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product taught by Wu to incorporate the teachings of Flamme wherein herbicide application rate for each field location is stored in a prescription map and the herbicide application actuators are controlled to achieve the desired application rate. The motivation to incorporate the teachings of Flamme would be to avoid applying excessive 

Claims 2-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20200017215; hereinafter referred to as Wu) in view of Flamme et al (US 6079340; hereinafter referred to as Flamme) and Wu et al (US 10255670; hereinafter referred to as ‘670).
Regarding Claim 2, Wu as modified by Flamme teaches the process according to claim 1 (see Claim 1 analysis). Wu further teaches wherein the wind speed and the wind direction prevailing during the application is recorded by means of one or more wind sensors (see at least wind gauge 223 measuring wind velocity in par. 0042), 
Wu and Flamme fail to explicitly teach determining the amounts of crop protection product that lands at each location, but ‘670 does teach and in that the amounts of crop protection product which, as the result of the wind, reach those partial areas of the fields which, according to the route and/or the application map, should not or not yet be treated with crop protection product are determined (see at least predicting the amount of fluid landing on the ground at each position in a crop field predicted based on wind velocity in col. 38 line 59 to col. 39 line 4, note this is interpreted as predicting the amount of fluid reaching all areas of the fields, including those that should not or not yet be treated with crop protection product).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Wu as modified by Flamme  to incorporate the teachings of  ‘670 wherein the amount of 
	
Regarding Claim 3, Wu as modified by Flamme teaches the process according to claim 1 (see Claim 1 analysis), 
Wu does not explicitly teach the following but Flamme does teach wherein the process is characterized in that a part of the amounts of crop protection product applied in the field is collected by means of one or more sensors (see at least application sensors 224 measuring the flow rate of herbicide applied in col. 8 lines 34-49),
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Wu to incorporate the teachings of Flamme wherein herbicide application rate is measured by application sensors. The motivation to incorporate the teachings of Flamme would be to increase accuracy in achieving the desired material application rate (see col. 8 line 50 to col. 9 line 23).
Wu and Flamme fail to explicitly teach the following, but ‘670 does teach:
 and in that, with the aid of the collected product, the amounts which reach those partial areas of the field which, according to the route and/or the application map, should not or not yet be treated with crop protection product are identified (see at least predicting the amount of fluid landing on the ground at each position in a crop field predicted based on wind velocity in col.  38 line 59 to col. 39 line 4, note this is interpreted as predicting the amount of fluid reaching all areas of the fields, including those that should not or not yet be treated with crop protection product).


Regarding Claim 7, Wu as modified by Flamme teaches the process according to claim 1 (see Claim 1 analysis),
Wu as modified by Flamme fails to teach the following, but ‘670 does teach characterized in that a digital distribution map is generated, wherein the digital distribution map records those amounts of crop protection product which, as the result of the application of crop protection product, have reached the partial areas of the field (see at least predicting and recording the amount of fluid landing on the ground at each position in a crop field predicted based on wind velocity in col.  38 line 59 to col. 39 line 4, note predicting and recording the amount of crop protection fluid landing on the ground at each part of the field is interpreted as generating a digital distribution map ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Wu as modified by Flamme to incorporate the teachings of  ‘670 wherein the amount of fluid that actually lands on the ground in a crop field is predicted based on the wind for each location in the crop field. The motivation to incorporate the teachings of ‘670 would be to .

Allowable Subject Matter
Claim 4, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For Claim 4, Wu, Flamme, and ‘670 are the closest prior art but fail to teach updating the digital application map along in combination with all of the other limitations in the parent claim. For Claim 6, Wu, Flamme, and ‘670 are the closest prior art but fail to teach number of nozzles and pressure before nozzles as inputs to a model to determine the spatial distribution of crop protection product in combination with all of the other limitations in the parent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burema et al (US 20140303814) discloses a system for controlling a fleet of UAVs performing crop dusting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./          Examiner, Art Unit 3664                                                                                                                                                                                              
/ROBERT T NGUYEN/          PRIMARY EXAMINER, Art Unit 3664